Exhibit 10.21


FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (the "First Amendment to Employment
Agreement") is entered into this 9th day of April 2013 (retroactive to January
1, 2013) by and between First Trinity Financial Corporation, an Oklahoma
corporation (the "Company"), and Jeffrey J. Wood ("Employee").

 

The Company and Employee entered into an Employment Agreement dated December 8,
2011 (retroactive to August 1, 2011) (the “Employment Agreement”) which contains
the terms and conditions of the Company's employment of the Employee.  The
Company and Employee now desire to amend and correct certain provisions of the
Employment Agreement.

 

The Employment Agreement may be amended by the Company and Employee in
accordance with section 11(a) of the Employment Agreement upon the mutual
consent of the Company and Employee.

 

NOW, THEREFORE, in consideration of the following promises and mutual covenants,
and intending to be legally bound, the parties agree as follows:

 

Except as otherwise specifically provided in this First Amendment to the
Employee Agreement, the capitalized terms used in this First Amendment to the
Employment Agreement and defined in the Employment Agreement shall have the same
meanings as provided in the Employment Agreement.

 

3. Amendment of Section 3(a), Compensation of the Employment Agreement.

 

Section 3A, Compensation of the Employment Agreement are amended and corrected
by deleting the terms of Section 3(a) Compensation of the Employment Agreement
in its entirety and substituting the following in their place, reading in the
entirety as follows: 

 

(a) Base Salary. As compensation for all services rendered by the employee under
this agreement, Company will pay Employee a base salary of $ 18,750 per month,
payable periodically, in substantially equal amounts, but no less often than
semi-monthly in accordance with company’s payroll practices from time to time in
effect.

 

EFFECT OF AMENDMENTS ON EMPLOYMENT AGREEMENT.

 

All provisions of the First Amendment to the Employment Agreement shall be
deemed to be incorporated in, and made part of, the Employment Agreement, as
amended and supplemented by this First Amendment to the Employment Agreement,
shall be read, taken, and construed as one and the same agreement.  Other than
as expressly set forth herein, this First Amendment to the Employment Agreement
shall not constitute a consent or waiver to or modification of any term or
condition of the Employment Agreement.  Subject to the express modifications
made by this First Amendment to the Employment Agreement, all terms, provisions,
covenants, representations, warranties, agreements, and conditions contained in
the Employment Agreement shall remain in full force and effect.

 

IN WITNESS WHEREOF, the Company has caused this First Amendment to the
Employment Agreement to be signed by the Chairman of the Company’s Compensation
Committee and Employee has executed this First Amendment to the Employment
Agreement, both as of the day and year first written below.

 

 

Executed this 9th day of April 2013.

 

 

First Trinity Financial Corporation

 

 

By:

/s/ Gregg E. Zahn

 

 

 

 

Gregg E. Zahn

 

President and Chief Executive Officer

  

 

Employee

 

 

By:

/s/ Jeffrey J. Wood

 

 

 

 

Jeffrey J. Wood

 

Secretary, Treasurer and Chief Financial Officer

 